I dissent.
The complaint was to foreclose six street bonds, each of a different series, and four tracts of realty are described therein. The moving party herein was served as a defendant by a fictitious name. It defaulted and judgment passed for foreclosure of two of the six bonds. The fact that each of the bonds was a lien upon a separate tract is ignored. The decree foreclosed both bonds as though each bond was a lien on both tracts. Petitioner did not redeem or attempt to redeem the lot in which alone it was interested. It waited until after the period of redemption, and now, since the lot has for some reason become valuable (perhaps it may have a building on it) petitioner comes in and says the decree is void on its face because it included two bonds, one of which could not be foreclosed and, moreover, was never a lien on the lot sold and here involved. Now the lot was subject to sale for the proper amount; that gave the court jurisdiction to act and decree a sale. The debt for which it was sold was simply in excess of the just amount *Page 733 
due. Petitioner did not object by appearing, but suffered default and never even essayed to redeem. Personally I think it should not be heard to claim the absence of jurisdiction.